t c memo united_states tax_court gregory drake petitioner v commissioner of internal revenue respondent docket no 20454-03l filed date timothy j burke for petitioner louise r forbes for respondent supplemental memorandum findings_of_fact and opinion wells judge the instant case relates to the administrative hearing and determination of respondent’s appeals_office pursuant to sec_6330 with respect to petitioner’s this opinion supplements 125_tc_201 and tax years on date we filed the initial opinion in this case 125_tc_201 drake i in drake i we concluded that a memorandum received by the settlement officer assigned to conduct petitioner’s administrative hearing under sec_6330 sec_6330 hearing constituted a prohibited ex_parte_communication which may have damaged petitioner’s credibility before respondent’s appeals_office consequently we held that respondent’s appeals officer abused his discretion in determining that the proposed levy against petitioner should be sustained we retained jurisdiction of the case and remanded it to respondent’s appeals_office for a new sec_6330 hearing with an independent appeals officer who had received no communication relating to the credibility of petitioner or petitioner’s representative on date petitioner filed a motion for litigation costs and fees pursuant to sec_7430 and rule in accordance with an order of this court a newly assigned appeals officer conducted a new sec_6330 hearing with petitioner the sec_6330 hearing on remand on date respondent’s appeals_office issued a notice_of_determination sustaining the proposed collection action against 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner on date petitioner filed a motion to compel settlement the issues to be decided are whether the ultimate determination of respondent’s appeals_office to sustain the proposed collection action is an abuse_of_discretion whether to grant or deny petitioner’s motion to compel settlement and whether petitioner is entitled to an award of costs and fees pursuant to sec_7430 findings_of_fact i general background some of the underlying facts of this case are set forth in drake i and we incorporate by reference the portions of drake i that are relevant to our disposition of the instant case petitioner gregory drake and barbara drake are husband and wife at the time of the filing of the petition petitioner resided in south yarmouth massachusetts ii the bankruptcy as of date respondent had filed notices of federal_tax_lien against petitioner for income_tax liabilities for and on that date barbara drake and petitioner filed a joint bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of massachusetts thereafter respondent filed a proof_of_claim with respect to the unpaid federal_income_tax liabilities of barbara drake and petitioner during the bankruptcy proceeding barbara drake and petitioner received authority to sell three properties which were subject_to federal tax_liens the sale yielded dollar_figure and a federal_tax_lien attached to the sale proceeds subsequently the bankruptcy trustee filed a motion to dismiss the case for failure_to_file a repayment plan and barbara drake and petitioner filed a motion for authority to disburse funds the bankruptcy court granted the motion to dismiss and issued an order mooting the motion for authority to disburse funds upon the dismissal of the case on date neal e satran mr satran the attorney representing barbara drake and petitioner in the bankruptcy distributed to barbara drake and petitioner sale proceeds in the amount of dollar_figure the bankruptcy sale proceeds petitioner gratuitously transferred the bankruptcy sale proceeds to his sons darren drake and gregory drake who placed the proceeds in a joint personal brokerage account under their names at no 2this amount represents the dollar_figure received from the bankruptcy sale less attorney’s fees and expenses 3the parties stipulated as follows petitioner gifted the proceeds or dollar_figure from the bankruptcy proceeding to his sons darren drake and gregory drake jr we note however that the record otherwise suggests that petitioner gratuitously transferred only dollar_figure of the proceeds to his sons to the extent that the parties are unable to hereinafter reconcile this apparent contradiction based on the continued time were the bankruptcy sale proceeds commingled with other funds on date notices of federal_tax_lien were filed against barbara drake and petitioner with respect to their and tax years on date respondent issued computer-generated notices of outstanding income_tax liabilities to barbara drake and petitioner on date respondent received from barbara drake and petitioner a form 433-a collection information statement for individuals collection information statement on the collection information statement no response was provided to the question of whether assets had recently been sold or otherwise transferred for less than their full value iii the initial sec_6330 hearing on date respondent mailed to barbara drake and petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to their and tax years the notice asserted an unpaid tax of dollar_figure and penalties and interest of dollar_figure pursuant to a power_of_attorney timothy j burke mr burke timely requested a sec_6330 hearing on behalf of barbara drake and petitioner subsequently on behalf of barbara drake mr burke submitted a form_8857 requesting relief from joint_and_several continued aforementioned stipulation the court finds that petitioner gratuitously transferred the entire dollar_figure to his sons liability pursuant to sec_6015 for each of the years in dispute we discuss barbara drake’s request for sec_6015 relief in greater detail below a proceedings before settlement officer o’shea settlement officer eugene o’shea was assigned to conduct the requested sec_6330 hearing and he determined from internal_revenue_service irs records that petitioner had previously filed for bankruptcy protection on date prior to the sec_6330 hearing settlement officer o’shea conferred with advisor sid gordon of the internal_revenue_service insolvency unit advisor gordon regarding the bankruptcy and requested related documentation on the same date advisor gordon faxed to settlement officer o’shea a copy of advisor gordon’s prior memorandum to respondent’s counsel louise r forbes attorney forbes in the memorandum dated date advisor gordon stated that the bankruptcy sale proceeds had been distributed to barbara drake and petitioner that the proceeds should have been distributed to the creditors of barbara drake and petitioner and that advisor gordon believed that mr satran and petitioner had used the court to bypass the federal_tax_lien the memorandum further stated according to the settlement sheets the debtor received dollar_figure from the three sales although the bankruptcy court approved the sales under usc the irs received nothing attorney satran had knowledge of the internal_revenue_service federal tax_liens due to the considerable litigation involved in this case in fact attorney satran filed a motion with the court to disburse the funds including sic the irs liens it is a mockery to the integrity of the bankruptcy court if an attorney can use it to defeat a federal_tax_lien allowing a debtor to walk away with the proceeds the bankruptcy code was used because usc was authorized by the court i informed attorney campobasso that attorney satran had previously been suspended by the bankruptcy court chief us bankruptcy court judge carol j keener suspended attorney satran from through the action of attorney satran in a chapter case involving paula wyner carlton house of brockton inc was the cause of the suspension i think the court should be informed of the conduct of attorney satran in this case on date mr burke attended a meeting with settlement officer o’shea on behalf of both barbara drake and petitioner at the meeting settlement officer o’shea did not inform mr burke of his communications with advisor gordon mr burke provided a copy of a collection information statement signed by petitioner on date on the collection information statement petitioner stated that he had not transferred any assets out of his name for less than their actual value in the last years a form_656 offer-in-compromise offer-in-compromise form had been completed but was not submitted to settlement officer o’shea for consideration petitioner concedes that the parties informally suspended consideration of any offer-in-compromise pending a determination 4barbara drake was not listed as a taxpayer and did not sign the form of barbara drake’s request for sec_6015 relief which would influence whether petitioner filed an individual offer-in- compromise or a joint offer-in-compromise on date petitioner submitted to respondent’s appeals_office an amended offer-in-compromise form the amended offer-in-compromise listed petitioner alone as the taxpayer and offered to pay dollar_figure in satisfaction of petitioner’s tax_liabilities for and in a letter to mr burke dated date settlement officer o’shea acknowledged receiving the amended offer-in-compromise but noted that consideration of the original offer-in-compromise had been informally suspended by the parties pending the determination of barbara drake’s request for sec_6015 relief accordingly settlement officer o’shea informed mr burke that no original offer-in-compromise had been submitted for consideration and returned the amended offer-in- compromise to mr burke petitioner concedes that the reason for returning the amended offer-in-compromise form was to avoid any administrative confusion b proceedings before appeals officer kaplan on date the sec_6330 matter was transferred from settlement officer o’shea to appeals officer jeffrey kaplan who had been assigned to the administrative appeal of barbara drake’s request for sec_6015 relief appeals officer kaplan subsequently advised mr burke that no offer-in-compromise was presently before the appeals_office as no original offer-in- compromise had been submitted for consideration and the amended offer-in-compromise had been returned to mr burke appeals officer kaplan informed mr burke that any offer-in-compromise should be larger than the dollar_figure amended offer-in-compromise submitted on date appeals officer kaplan also noted that the former residence of barbara drake and petitioner was now owned by their son and that the transfer appeared questionable in a conversation on date mr burke informed appeals officer kaplan that darren drake the son of barbara drake and petitioner had foreclosed upon and bought petitioner’s house appeals officer kaplan requested documentation related to the foreclosure and transfer in a letter dated date appeals officer kaplan made the following request reproduced verbatim for the production of documents documentation regarding what was done with the funds received by the taxpayers from the sale of property as part of their bankruptcy proceedings along with how much was actually received documentation of the value of the property located pincite keel cape drive south yarmouth ma prior to the foreclosure documentation of the foreclosure documentation regarding the amount owed on the mortgage by the taxpayers at the time of the foreclosure documentation regarding the entity that acquired the mortgage from the prior mortgage holder prior to the foreclosure copies of the mortgage documentation of the acquisition of the property by darren drake an updated collection information statement for mr and mrs drake completed offer-in-compromise questionnaire an updated collection information statement for their businesses appeals officer kaplan informed mr burke that he would make a determination pursuant to sec_6330 sec_6330 determination based on information already within his possession unless mr burke submitted the requested documents by date in addition appeals officer kaplan informed mr burke that any offer-in-compromise should also be submitted in august of mr burke provided respondent’s appeals_office with a portion of the requested documents but did not submit documentation related to the bankruptcy sale proceeds on date appeals officer kaplan informed mr burke that he had not received all of the requested information again on date appeals officer kaplan verbally reminded mr burke that all of the requested information had not been received by respondent on date barbara drake filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of massachusetts we discuss the bankruptcy in greater detail below in october of mr burke advised appeals officer kaplan that barbara drake had filed a bankruptcy petition under chapter of the bankruptcy code that the automatic_stay of u s c sec_362 applied to petitioner as well as barbara drake and that u s c sec_1301 precluded any collection action against either barbara drake or petitioner on date appeals officer kaplan requested legal advice from attorney forbes concerning the preclusion of any collection action against petitioner attorney forbes advised that u s c sec_1301 did not preclude the collection action against petitioner consequently on date appeals officer kaplan advised mr burke that the collection action could and would proceed against petitioner additionally appeals officer kaplan advised mr burke that information previously requested had not been received by the appeals_office and that the appeals_office would 5the bankruptcy petition filed by barbara drake should not be confused with the earlier joint bankruptcy petition filed by barbara drake and petitioner and dismissed on date for failure_to_file a repayment plan the latter bankruptcy petition is described above with respect to the bankruptcy we note that barbara drake subsequently converted the bankruptcy from ch to ch in re drake bankr bankr d mass close the case and issue a determination based on information already in its possession unless mr burke submitted the information immediately appeals officer kaplan did not receive the requested information and closed the case file on date c the original notice_of_determination on date respondent’s appeals_office issued petitioner a sec_6330 determination the original notice_of_determination determining that all statutory administrative and procedural requirements had been met and that available information did not establish that an offer-in-compromise was a viable collection alternative the original notice_of_determination did not purport to make a determination with respect to barbara drake petitioner timely petitioned this court for judicial review of the original notice_of_determination both the petition and a subsequently filed amended petition named gregory drake alone as the petitioner and mr burke signed both documents on behalf of only gregory drake neither the petition nor the amended petition purported to be filed on behalf of barbara drake iv drake i as discussed above in drake i we held that the communication between advisor gordon and settlement officer o’shea on date constituted a prohibited ex_parte_communication pursuant to revproc_2000_43 2000_2_cb_404 which may have damaged petitioner’s credibility before settlement officer o’shea and appeals officer kaplan accordingly we held that appeals officer kaplan abused his discretion in sustaining the proposed collection action we retained jurisdiction of the case and remanded it to respondent’s appeals_office for a new sec_6330 hearing with an independent appeals officer who had received no communication relating to the credibility of petitioner or petitioner’s representative because we remanded the case for a new hearing we did not address petitioner’s remaining contentions which are discussed below v petitioner’s motion for litigation costs on date petitioner filed a motion for litigation costs and fees pursuant to sec_7430 and rule with the motion petitioner submitted the affidavit of mr burke the affidavit of mr burke’s associate melissa halbig and related billing records on date respondent filed a response to petitioner’s motion for litigation costs and fees vi barbara drake’s request for sec_6015 relief on date respondent received barbara drake’s aforementioned request for sec_6015 relief respondent denied barbara drake’s request for sec_6015 relief on date and she appealed the determination to respondent’s appeals_office the appeals_office assigned to the case appeals officer kaplan who was subsequently assigned to the sec_6330 hearing of barbara drake and petitioner on date respondent’s appeals_office sent barbara drake a final notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 the sec_6015 determination denying the requested relief barbara drake subsequently filed with this court a petition for relief from joint_and_several_liability the sec_6015 petition challenging the sec_6015 determination 123_tc_320 at the time that barbara drake filed the sec_6015 petition the bankruptcy had been neither closed nor dismissed id pincite furthermore the bankruptcy court had neither granted nor denied barbara drake a discharge id consequently we granted respondent’s motion to dismiss barbara drake’s sec_6015 case on the ground that she filed the sec_6015 petition in violation of the automatic_stay imposed under u s c sec_362 id pincite vii the bankruptcy the aforementioned bankruptcy commenced with the filing of barbara drake’s chapter petition on date see u s c sec_301 schedule d of barbara drake’s bankruptcy petition listed inter alia a secured lien of the internal_revenue_service irs in the amount of dollar_figure in re drake bankr bankr d mass in november of the irs filed a proof_of_claim with the bankruptcy court id barbara drake filed an objection contending that she was entitled to sec_6015 relief with respect to the years listed in the proof_of_claim id in december of barbara drake was discharged from bankruptcy id subsequently barbara drake filed with the bankruptcy court a motion to request the determination of a tax_liability id the irs moved to dismiss barbara drake’s motion id the bankruptcy court held sua sponte that respondent’s appeals_office had issued the sec_6015 determination in violation of the automatic_stay of u s c sec_362 id pincite because barbara drake had been discharged from bankruptcy subsequent to the issuance of the sec_6015 determination however the bankruptcy court concluded that the automatic_stay no longer bars administrative action under section 6barbara drake filed the aforementioned motion soon after the tax_court dismissed her sec_6015 case for lack of jurisdiction in 123_tc_320 7although we held in drake v commissioner t c pincite that barbara drake filed the sec_6015 petition in violation of the automatic_stay imposed under u s c sec_362 we did not address explicitly whether the sec_6015 determination also violated the automatic_stay id pincite consequently rather than deciding barbara drake’s sec_6015 request the bankruptcy court decided that the interests of justice are better served by allowing barbara drake’s appeal to proceed at the irs id on date the bankruptcy court denied a motion for reconsideration filed by the united_states on date the united_states filed a notice of appeal to the u s district_court for the district of massachusetts viii the sec_6330 hearing on remand on date in accordance with our holding in drake i we ordered respondent to offer petitioner a new sec_6330 hearing with an independent appeals officer on a date no later than date in addition we ordered the parties to each file with the court a status report no later than date a proceedings before appeals officer kramer on behalf of petitioner mr burke met with appeals officer linda kramer at the irs appeals_office in boston massachusetts on date appeals officer kramer had no prior involvement with petitioner and had received no communication relating to the credibility of petitioner or petitioner’s 8in addition the bankruptcy court noted that there were no assets to be administered and the property subject_to the irs lien was no longer the property of the bankruptcy_estate in re drake bankr pincite representative at the conclusion of the aforementioned conference respondent’s associate area_counsel john v cardone attorney cardone met with mr burke and appeals officer kramer to discuss the possibility of an offer-in-compromisedollar_figure on behalf of petitioner mr burke submitted another collection information statement and he agreed to submit a new offer-in- compromise by date petitioner was asked to submit certain documents by date to verify petitioner’s collection information statement attorney cardone informed mr burke that any offer-in-compromise should include the bankruptcy sale proceeds mr burke subsequently submitted on petitioner’s behalf an offer-in-compromise in the amount of dollar_figure representing approximately one-half of the bankruptcy sale proceeds the offer-in-compromise was based on doubt as to collectibility and the promotion of effective tax_administration on date respondent accepted the offer-in-compromise for processing 9on date we ordered petitioner to file a response setting forth clear and concise assignment of each and every error which petitioner alleges to have been committed with respect to the supplemental notice_of_determination petitioner made no contention that appeals_office kramer either had a prior involvement with petitioner or had received a communication relating to the credibility of petitioner or petitioner’s representative consequently those issues are deemed to be conceded by petitioner see rule b 10pursuant to sec_7122 any offer-in-compromise exceeding dollar_figure requires the opinion of the general counsel for the department of the treasury or_his_delegate b the jeopardy_levy on date respondent levied upon the bankruptcy sale proceeds and named darren drake and gregory drake jr as nominees and or transferees respondent notified petitioner of the jeopardy_levy in a letter dated date in the letter respondent made the following contentions in support of the jeopardy_levy you did not answer a question about the transfer of funds to your sons on the first financial statement that you submitted during the cdp process on a subsequent financial statement you falsely answered the question regarding a transfer of assets you did not tell the appeals officer where the funds were when requested to do so during the cdp process the funds were in the name of third parties and can easily be dissipated even after we informed your representative that the government was now fully aware of the facts involving the money in the account you submitted an offer_in_compromise that your representative knew in advance would be unacceptable on date petitioner filed with the court a motion for stay of levy requesting that the court order a stay of the jeopardy_levy on grounds that respondent made the jeopardy_levy in bad faith for the purpose of advancing respondent’s negotiating position in settlement discussions c the global_settlement negotiations during the sec_6330 hearing on remand the parties engaged in negotiations to resolve the tax_liabilities of both barbara drake and petitioner for the years in issue the global_settlement dollar_figure the parties first discussed such a global_settlement in a telephone conference on date in a letter to attorney cardone dated date mr burke stated it is my understanding that the service has offered to resolve both mr drake’s and mrs drake’s matters in exchange for the drake family’s foregoing all claims relative to the levy which has been made upon funds held by the mr and mrs drake’s son s in response to an apparent request by respondent that petitioner drop his motion for litigation costs and fees mr burke’s letter further stated that the award of litigation costs and fees is a matter for the consideration by the court and not a matter for negotiation in a letter to mr burke dated date attorney cardone stated that respondent would agree to take no further collection action against barbara drake and petitioner with respect to the years in issue upon the following terms darren drake and gregory drake jr waive all rights to bring a claim against the united_states under sec_7426 darren drake and gregory drake jr will provide whatever consents are necessary to allow citigroup smith barney to liquidate the brokerage account that was the subject of the irs levy and to turn the proceeds over to the irs normal costs and 11the parties’ global_settlement negotiations should be distinguished from petitioner’s offer-in-compromise which pertains to the tax_liabilities of petitioner alone commissions would be charged against the proceeds barbara drake would be granted innocent spouse relief for the outstanding balance of the subject liabilities after application of the smith barney proceeds barbara drake waives any right she may have to file a refund claim for the subject liabilities the irs would accept the smith barney proceeds as an offer_in_compromise from gregory drake for satisfaction of the subject liabilities gregory drake agrees to a motion to dismiss the above-referenced cdp case as moot with no costs or attorneys fees awarded to either party gregory drake darren drake and gregory drake jr reserve whatever rights they may have to file amended income_tax returns with respect to this matter the aforementioned terms are sometimes hereinafter generally referred to as the settlement terms in a letter to mr burke dated date attorney cardone stated that the appeals officer would be instructed that the parties were unable to reach a settlement unless barbara drake and petitioner were to accept all of the settlement terms as of date accordingly in a letter dated date attorney cardone informed mr burke that the settlement terms had not been accepted and that the offer had therefore lapsed despite attorney cardone’s letter stating that respondent’s offer had lapsed mr burke and attorney cardone again discussed the prospective global_settlement in a telephone conference on date during this conference mr burke informed attorney cardone that barbara drake and petitioner accepted the settlement terms in a letter to mr burke on that date attorney cardone stated as follows dear attorney burke pursuant to our conversation of this date we are enclosing the original and two copies of a decision document in the instant case the original and one copy should be signed dated and returned to this office for filing with the tax_court the third copy is for your records we are enclosing a release for gregory drake jr and darren drake please review the document the release should be signed and dated and returned to this office we are also enclosing facsimile memorandums from gregory drake jr and darren drake to smith barney gregory drake jr and darren drake need to execute the appropriate memorandum and fax to smith barney with the letter mr cardone sent the following documents to mr burke a proposed stipulated decision with respect to the instant case the proposed stipulated decision a waiver of any claims of darren drake and gregory drake jr against the united_states pursuant to sec_7426 the proposed waiver and a memorandum from each of darren drake and gregory drake jr authorizing citigroup to liquidate by sale all assets in their joint brokerage account containing the bankruptcy sale proceeds both the proposed stipulated decision and the proposed waiver referenced the settlement termsdollar_figure none of the 12the proposed stipulated decision stated inter alia that continued aforementioned documents however were at any time signed by mr burke barbara drake darren drake gregory drake jr or petitioner petitioner and respondent each referenced the global_settlement negotiations in the status reports that we ordered to be filed with this court by date petitioner’s status report stated that counsel have undertaken extensive negotiations to resolve the subject matter and believe that they have achieved a basis for settlement respondent’s status report stated that the parties have engaged in settlement negotiations in an attempt to resolve petitioner’s outstanding income_tax liabilities as of this date the parties have not resolved the outstanding income_tax liabilities but negotiations are on going in a letter to mr burke dated date attorney forbes stated as follows as of this date the terms of the settlement have not been accepted by your client and related parties we are hereby withdrawing the proposed date settlement unless barbara drake agrees to the vacatur of continued petitioner and respondent will resolve the liabilities that are the subject of this action in accordance with the terms of the date letter from respondent to petitioner’s counsel timothy j burke the proposed waiver stated inter alia as follows in accordance with the date letter from attorney cardone to mr burke and pursuant to their agreement with the terms of that letter gregory drake jr and darren drake hereby waive any and all claims the date memorandum_decision and date order of the bankruptcy court in a letter to appeals officer kramer dated date mr burke stated inter alia that he believed that the sec_6330 hearing on remand included barbara drake as a consequence of the bankruptcy court’s decision in in re drake bankr pincite that all parties to the matter agreed to the settlement terms and that the taxpayers were amending their offer-in-compromise to reflect the settlement terms with the exception of the proposed waiver of petitioner’s claim for litigation costs and fees on date petitioner filed a motion to compel settlement contending that mr burke accepted a settlement offer from respondent on date and requesting that the court enforce such settlement d the supplemental notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination the supplemental notice_of_determination setting forth the following determination the proposed collection action is sustained you did not provide sufficient information for the evaluation of your proposed collection alternative consequently your offer could not be evaluated and is being rejected the jeopardy_levy is sustained the attachment to this determination_letter contains additional details in the aforementioned attachment to the supplemental notice_of_determination respondent’s appeals_office stated inter alia that the parties had been unable to settle the instant case that petitioner was precluded from challenging the underlying liability for his tax_year because he had the opportunity to dispute the liability during the bankruptcy proceeding that barbara drake is not a party to the instant case because she was not a party to the petition filed with the tax_court pursuant to sec_6330 and rule a that the jeopardy_levy was appropriate because petitioner appeared to be designing to quickly place his property beyond the reach of the government and because petitioner’s financial solvency appears to be imperiled and that petitioner’s offer-in-compromise is rejected on the ground that petitioner failed to submit requested financial verification documents necessary to evaluate the offer on date petitioner filed a response to the supplemental notice_of_determination i sec_6330 and sec_6331 opinion if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 authorizes the secretary to collect such tax by levy upon property belonging to the person notwithstanding sec_6331 sec_6330 provides that no levy may be made unless the secretary first notifies the person in writing of the right to a hearing before an impartial officer of respondent’s appeals officedollar_figure at the sec_6330 hearing the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an offer-in-compromise sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection see sec_6330 in making that determination the appeals officer must take the following into consideration verification that the requirements of any applicable law or administrative procedure have been met relevant issues raised by the taxpayer appropriate challenges to the underlying tax 13such prior notification under sec_6330 however is not required where the secretary finds that the collection of the tax is in jeopardy sec_6331 sec_6330 we discuss that exception in greater detail below liability by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 sec_6330 provides this court with jurisdiction to review a sec_6330 determination if we have jurisdiction over the underlying tax where the underlying tax_liability is properly in issue we review the determination de novo 125_tc_14 where the underlying tax is not in issue we review the determination for abuse_of_discretion id ii the hearing on remand in exercising judicial review of a sec_6330 determination the court may under certain circumstances remand a case to respondent’s appeals_office while retaining jurisdiction see 117_tc_183 parker v commissioner tcmemo_2004_226 harrell v commissioner tcmemo_2003_271 the resulting sec_6330 hearing on remand provides the parties with the opportunity to complete the initial sec_6330 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination the sec_6330 hearing on remand supplements the initial sec_6330 hearing and the initial hearing and the hearing on remand together constitute the taxpayer’s administrative hearing for purposes of section dollar_figure see parker v commissioner supra in appropriate circumstances we may remand a case to the appeals_office for further investigation and consideration of the taxpayer’s contentions in the instant case respondent’s notice_of_determination dated date is properly treated as a supplemental notice_of_determination petitioner continues to dispute the issues raised in the original notice_of_determination and has raised additional issues with respect to the supplemental notice_of_determination as petitioner previously had filed a petition under sec_6330 with this court the determinations of respondent’s appeals_office are ripe for judicial review sec_6330 we separately address below the issues raised by petitioner with respect to the original notice_of_determination and the supplemental notice_of_determination iii issues with respect to the initial sec_6330 hearing we now address the issues that were raised by petitioner with respect to the initial hearing but not addressed in drake idollar_figure 14we note that a person is entitled to only one notification pursuant to sec_6330 and one administrative hearing pursuant to sec_6330 15because we held in drake i that the ex_parte_communication between advisor gordon and settlement officer o’shea on jan continued a whether the initial sec_6330 hearing was conducted in good_faith in response to the original notice_of_determination petitioner contended that settlement officer o’shea and appeals officer kaplan were biased were not impartial and did not conduct the administrative review in good faithdollar_figure since the completion of the initial hearing however petitioner participated in the hearing on remand with appeals officer kramer who had no prior involvement with petitioner and had received no communication relating to the credibility of petitioner or petitioner’s representative in light of the hearing on remand we are satisfied that petitioner received a continued constituted a prohibited ex_parte_communication we did not decide petitioner’s remaining contentions in that opinion 16although the aforementioned contentions appear redundant petitioner’s briefs set forth separate arguments with respect to each petitioner alleged the following facts in support of his contentions settlement officer o’shea and advisor gordon engaged in an ex_parte_communication on date appeals officer kaplan and attorney forbes engaged in an ex_parte_communication on date appeals officer kaplan requested that petitioner submit updated financial documentation without investigating financial statements previously submitted by petitioner appeals officer kaplan simultaneously requested that petitioner submit financial information and that petitioner increase his offer-in-compromise appeals officer kaplan determined that the transfer of petitioner’s home to darren drake appeared questionable even though appeals officer kaplan had no experience and performed no research with respect to bankruptcy foreclosure issues and respondent’s appeals_office authorized settlement officer o’shea and appeals officer kaplan to both conduct the sec_6330 hearing and to negotiate an offer-in-compromise sec_6330 hearing before an impartial appeals officer for purposes of sec_6330 and we conclude that petitioner’s aforementioned contentions are now moot see sapp v commissioner tcmemo_2006_104 b whether petitioner’s fifth_amendment right to due process was violated petitioner also contends that his fifth_amendment right to due process was violated by the absence of recognizable procedures to be followed in the sec_6330 hearing the secretary however has promulgated regulations to govern sec_6330 hearings see sec_301_6330-1 proced admin regs and respondent’s internal_revenue_manual sets forth related administrative procedures in detail administration internal_revenue_manual cch sec to petitioner fails to specify how such regulations and procedures are inadequate or even to acknowledge their existence under the circumstances of the instant case we conclude that petitioner’s fifth_amendment right to due process was not violated see rule a c whether petitioner submitted a viable offer-in-compromise we understand petitioner to contend further that he submitted a viable collection alternative for consideration and that settlement officer o’shea and appeals officer kaplan did not balance the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary the record does not support petitioner’s contention although petitioner completed an offer-in-compromise form mr burke did not submit the form to settlement officer o’shea for consideration during their meeting on date or at any time thereafter petitioner concedes that the parties informally suspended consideration of any offer-in-compromise pending a determination of barbara drake’s request for sec_6015 relief on date subsequent to respondent’s denial of sec_6015 relief to barbara drake petitioner submitted an amended offer-in-compromise in a letter dated date settlement officer o’shea informed mr burke that no original offer-in-compromise had been submitted for consideration and he returned the amended offer-in-compromise to mr burke petitioner concedes that the reason for returning the amended offer-in-compromise was to avoid any administrative confusion on date appeals officer kaplan informed mr burke that no offer-in-compromise was presently before the appeals_office a letter from appeals officer kaplan to mr burke dated date stated as follows i have enclosed several collection information statements and the offer_in_compromise questionnaire if the taxpayers’ intent is to submit an offer_in_compromise as an alternative collection resolution to their case please submit this document at this time i have included the offer_in_compromise packet in this envelope on date appeals officer kaplan verbally reminded attorney burke that he had not received the information requested on date finally on date appeals officer kaplan informed mr burke that information previously requested had not been received and that the appeals_office would issue a determination based on information already in its possession unless mr burke submitted the information immediately the record clearly demonstrates not only that petitioner failed to submit a viable offer-in-compromise for the consideration of respondent’s appeals officer but that settlement officer o’shea and appeals officer kaplan repeatedly provided petitioner with the opportunity to submit an offer-in- compromise for consideration based on the administrative record we hold that settlement officer o’shea and appeals officer kaplan balanced the need for the efficient collection_of_taxes with concern that the collection action be no more intrusive than necessary iv issues with respect to the supplemental notice_of_determination we now address the issues raised by petitioner with respect to the supplemental notice_of_determination a whether barbara drake is properly included in petitioner’s sec_6330 hearing petitioner contends that the issues raised by barbara drake and by petitioner are inextricably intertwined and that respondent’s appeals officer erred in determining that barbara drake was not properly included in petitioner’s sec_6330 hearing on remand for this court to have jurisdiction of a taxpayer’s sec_6330 action the person must be issued a notice_of_determination under sec_6330 by respondent’s appeals_office and the person must timely file a petition with this court for judicial review of the sec_6330 determination sec_6330 and d rules and in the instant case although mr burke submitted a request for a sec_6330 hearing on behalf of both barbara drake and petitioner respondent’s appeals_office issued the original notice_of_determination to petitioner alone subsequently mr burke filed a sec_6330 petition with this court on behalf of petitioner alone as noted above neither the petition nor the amended petition purported to be filed on behalf of barbara drake consequently barbara drake is not a party to the instant case and this court has no jurisdiction over the issue of whether she was entitled to participate in the sec_6330 hearing on remanddollar_figure b whether petitioner may challenge the underlying liability for petitioner contends that respondent’s appeals officer erred in determining that petitioner may not challenge the underlying liability for petitioner’s tax_year as noted above in a sec_6330 hearing a taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 in the instant case the record demonstrates that petitioner had the opportunity to dispute the tax_liability during petitioner’s bankruptcy proceeding see 124_tc_69 consequently we conclude that petitioner may not challenge the underlying federal_income_tax liability in the instant case see id c whether the jeopardy_levy was proper petitioner contends that respondent imposed the jeopardy 17barbara drake does not appear to have been issued a notice_of_determination under sec_6330 with respect to the taxable years in issue while respondent’s appeals_office may issue a sec_6330 determination to barbara drake upon the resolution of her sec_6015 matter unless such a determination is issued and a petition is timely filed with this court by her we lack jurisdiction with respect to barbara drake’s collection proceedings levy in bad faith as a means of advancing respondent’s negotiating position in settlement discussions and that respondent’s appeals officer erred in sustaining the jeopardy_levy if the secretary believes that the assessment or collection of a tax_deficiency will be jeopardized by delay he shall immediately assess the deficiency and issue notice_and_demand for payment to the person liable for the payment of the taxdollar_figure sec_6861 the existence of one or more of the following conditions supports a determination that the collection of a tax is in jeopardy i the taxpayer is or appears to be designing quickly to depart from the united_states or to conceal himself or herself ii the taxpayer is or appears to be designing to quickly place his her or its property beyond the reach of the government either by removing it from the united_states by concealing it by dissipating it or by transferring it to other persons iii the taxpayer’s financial solvency is or appears to be imperiled sec_1_6851-1 income_tax regs sec_301_6861-1 proced admin regs notice_and_demand may be issued for the immediate payment of a tax whose collection is determined to be in jeopardy sec_6331 upon a failure or refusal to pay such 18pursuant to sec_1_6851-1 income_tax regs and sec_301_6861-1 proced admin regs the secretary authorizes certain irs employees to determine whether the collection of a tax is in jeopardy tax the secretary may immediately levy upon the property or rights to property of the person subject_to the tax_liability without regard to the 10-day period otherwise required under sec_6331dollar_figure pursuant to sec_6330 the person subject_to such a jeopardy_levy is entitled to a sec_6330 hearing within a reasonable period of time after the jeopardy_levy pursuant to sec_6330 this court has jurisdiction to review the determination of respondent’s appeals_office with respect to a jeopardy_levy 119_tc_356 we review such determinations for abuse_of_discretion 124_tc_223 in the instant case respondent’s appeals_office incorporated petitioner’s jeopardy_levy hearing into petitioner’s sec_6330 hearing on remand and the appeals officer sustained the jeopardy_levy the actions of petitioner with respect to the bankruptcy sale proceeds demonstrate that the jeopardy_levy was proper petitioner received the bankruptcy sale proceeds after the discharge of barbara drake and petitioner from the bankruptcy and a federal_tax_lien attached subsequently petitioner gratuitously transferred the bankruptcy sale proceeds to darren drake and gregory drake jr who took the proceeds 19assuming that sec_6331 applies to a jeopardy_levy case in the instant case sec_6331 did not preclude a jeopardy_levy against petitioner because respondent accepted petitioner’s offer-in-compromise for processing only after the jeopardy_levy had been imposed subject_to the federal_tax_lien and who thereafter held the proceeds in their personal brokerage account however on a collection information statement received by respondent on date petitioner did not respond to the question of whether assets had recently been sold or otherwise transferred for less than their full value on date mr burke provided settlement officer o’shea with a copy of another collection information statement signed by petitioner on date on which petitioner responded no to the question of whether petitioner had transferred any assets out of his name for less than their actual value in the last years furthermore during the initial sec_6330 hearing petitioner failed to provide documents requested by appeals officer kaplan relating to the whereabouts of the bankruptcy sale proceeds petitioner appears to have been designing to quickly place the bankruptcy sale proceeds beyond the reach of the government by transferring such proceeds to third parties who might have dissipated the funds absent an immediate collection action based on the administrative record in the instant case we conclude that respondent’s appeals officer did not abuse her discretion in sustaining the jeopardy_levy against petitioner d whether the parties completed a global_settlement agreement petitioner contends that respondent set forth a global_settlement offer pursuant to the terms of attorney cardone’s letter to mr burke dated date that mr burke orally accepted respondent’s offer on behalf of petitioner and petitioner’s family during mr burke’s telephone conference with attorney cardone on date and that attorney cardone demonstrated that the parties had completed the global_settlement agreement by sending to mr burke the proposed stipulated decision the proposed waiver and the memoranda from darren drake and gregory drake jrdollar_figure consequently petitioner contends that respondent’s appeals officer erred in determining that the parties did not enter into a settlement agreementdollar_figure parties to a controversy before this court may settle the matter by agreement 108_tc_320 affd without published opinion 208_f3d_205 3d cir the parties may not repudiate a valid settlement id pincite in the absence of fraud or mistake we have declined to set_aside a settlement that was duly executed by the parties and filed with the court id we do not however enforce a 20the aforementioned contentions are primarily set forth in petitioner’s motion to compel settlement which for reasons set forth in this opinion we deny 21with respect to the global_settlement an attachment to the supplemental notice_of_determination states as follows your representative and irs area_counsel attempted to reach settlement terms for this and other related cases that attempt was unsuccessful separately the attachment stated in a telephone conversation on date the settlement officer informed your representative that she did not agree that the case now included mrs drake and that she would no longer hold the cdp case in abeyance in hopes of an outside settlement settlement not intended by both parties id general principles of contract law determine whether the parties reached a settlement id an objective manifestation of mutual assent to essential terms is a prerequisite to the formation of a contract id mutual assent generally requires an offer and an acceptance id a settlement agreement may be reached in the absence of a writing through offer and acceptance id in the instant case we conclude that the parties did not mutually assent to the settlement we agree with petitioner that attorney cardone’s letter to mr burke dated date constituted a settlement offer the record demonstrates however that petitioner did not timely accept respondent’s offer mr burke’s letter to attorney cardone dated date demonstrates that the parties disagreed as to whether the global_settlement should include a provision barring the award of litigation costs mr cardone’s letter to mr burke dated date stated that respondent’s offer would lapse unless barbara drake and petitioner accepted all of the settlement terms by date barbara drake and petitioner did not accept the terms of the settlement agreement as of that date and consequently respondent’s offer lapsed by its own terms we therefore conclude that mr burke’s purported oral acceptance of the settlement terms on date was late and therefore ineffective although the parties appear to have neared a settlement agreement during the conference on date the parties’ subsequent actions demonstrate that such an agreement was never completed although attorney cardone sent to mr burke the proposed stipulated decision and the proposed waiver each referencing the settlement terms outlined in attorney cardone’s letter to mr burke dated date the documents were never signed the status report filed with this court by petitioner in january of stated that counsel have undertaken extensive negotiations to resolve the subject matter and believe that they have achieved a basis for settlement but did not state that the parties had completed the settlement agreement on date as petitioner now claims the status report filed with this court by respondent in january of stated that the parties have not resolved the outstanding income_tax liabilities but negotiations are on going neither petitioner nor respondent at any time filed with this court a stipulated decision or a related motion for entry of decision although the settlement terms purport to resolve barbara drake’s sec_6015 claim barbara drake’s motion to request the determination of a tax_liability remained pending before the bankruptcy court until that court issued its opinion on date subsequent to the date on which petitioner now claims to have completed the global_settlement agreementdollar_figure finally attorney forbes’s letter to mr burke dated date stated that petitioner and related parties had not accepted the settlement terms and that respondent was hereby withdrawing the proposed date settlement unless barbara drake agrees to the vacatur of the date memorandum_decision and date order of the bankruptcy court based on the administrative record in the instant case we conclude that no objective manifestation of mutual assent existed with respect to the global_settlement although mr burke and attorney cardone attempted to reach agreement as to most if not all of the settlement terms outlined in mr cardone’s letter of date the record demonstrates that the parties did not complete an enforceable settlement agreementdollar_figure 22we note that mr burke is listed as a counsel of record in in re drake bankr bankr d mass in addition to representing petitioner in the instant case 23attorney forbes’s letter is consistent with respondent’s position as set forth in respondent’s response to motion to compel which contended that the documents sent by attorney cardone to mr burke on date constituted a settlement offer requiring the signature of petitioner and the related parties for acceptance 24because we hold that the global_settlement agreement is not enforceable we need not address whether the court has jurisdiction with respect to a settlement agreement governing parties other than the petitioner e whether appeals officer kramer improperly rejected petitioner’s offer-in-compromise we understand petitioner to contend that appeals officer kramer improperly rejected petitioner’s offer-in-compromisedollar_figure petitioner contends that appeals officer kramer erred in determining that petitioner did not submit requested financial verification documents because appeals officer kramer neither requested documentation nor set forth a deadline for petitioner to submit such documentation after accepting petitioner’s offer- in-compromise for processing on date petitioner further contends that the global_settlement agreement mooted any request for documentation made prior to date if an offer-in-compromise that has been accepted by the irs for processing does not contain sufficient information to permit the irs to evaluate whether the offer should be accepted the irs will request that the taxpayer provide the needed additional informationdollar_figure sec_301_7122-1 proced admin regs in 25with respect to petitioner’s offer-in-compromise petitioner’s primary contention is that respondent erred in failing to compromise the parties’ dispute on the terms of the global_settlement agreement because we previously addressed petitioner’s contention that the parties entered into a settlement agreement we now address petitioner’s related contention that petitioner did not receive a request for further information from respondent 26if the taxpayer does not submit the additional information that the irs has requested within a reasonable_time period after such a request sec_301_7122-1 proced admin regs continued the instant case during the conference between mr burke and appeals officer kramer on date mr burke was asked to submit additional documents needed for the evaluation of petitioner’s offer-in-compromise by date petitioner neither disputes that such a request was made nor contends that such documents were in fact submitted in response to the request based on the administrative record in the instant case we are unable to conclude that the global_settlement negotiations affected the document request as alleged by petitioner more than months elapsed from the date of the document request until the issuance of the supplemental notice_of_determination and appeals officer kramer was not required to make further requests we conclude that the record demonstrates that appeals officer kramer’s rejection of the offer-in-compromise was not an abuse of discretiondollar_figure continued provides that the irs may return the offer to the taxpayer 27petitioner alleges that he received from respondent a letter dated date which stated if your offer_in_compromise requires further actions the appeals employee will set a deadline for completion these actions can include adding periods of liability or providing more financial information if the deadline is not met your offer_in_compromise will be returned because respondent had already requested further financial information as of the date of the alleged letter such language appears to be surplusage nonetheless petitioner had been provided ample opportunity to submit the requested documents prior to date and petitioner could have but apparently continued v whether petitioner is entitled to litigation costs petitioner contends that he substantially prevailed with respect to the most significant issue presented in the proceeding before this court that he meets the net_worth requirements of u s c d b that he exhausted administrative remedies and that he did not unreasonably protract the court proceedings consequently petitioner contends that he is entitled to litigation costs in the amount of dollar_figure sec_7430 provides that an individual may recover litigation costs incurred in a court_proceeding brought against the united_states in connection with the determination of a tax or penalty litigation costs may be awarded pursuant to sec_7430 if the individual is the prevailing_party the individual has exhausted administrative remedies the individual has not unreasonably protracted the court proceedings and the claimed litigation costs are reasonable sec_7430 b c the requirements of sec_7430 are conjunctive and the individual has the burden of proving that each of these requirements has been satisfied see rule e 88_tc_492 continued did not contact respondent’s appeals officer to resolve any confusion 28specifically petitioner contends that he prevailed in drake i on the basis of his argument that the initial sec_6330 hearing was improper to qualify as the prevailing_party the individual must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented in the court_proceeding and the individual must satisfy the net_worth requirement of sec_7430dollar_figure sec_7430 the court looks to the final outcome of the case to determine whether the individual has substantially prevailed within the meaning of sec_7430 936_f2d_736 2d cir affg in part and revg in part 93_tc_256 bowden v commissioner tcmemo_1999_30 the issuance of the drake i opinion did not represent the final outcome of the instant case as we remanded the case to respondent’s appeals_office for a new sec_6330 hearing while retaining jurisdiction consequently we conclude that petitioner did not substantially prevail for purposes of sec_7430 based upon the decision of this court in drake i the most significant issue raised in the instant proceeding is whether the ultimate determination of respondent’s appeals_office to sustain the proposed levy action against petitioner constitutes an abuse_of_discretion petitioner has not prevailed sec_7430 as relevant here effectively limits the award of litigation costs to individuals with a net_worth of dollar_figure million or less 89_tc_784 on that issue consequently petitioner is not the prevailing_party and is not entitled to an award of litigation costs pursuant to sec_7430 we need not decide whether petitioner exhausted administrative remedies whether petitioner unreasonably protracted the court proceedings or whether the claimed litigation costs are reasonable vi conclusion the record demonstrates that respondent’s appeals_office verified that the requirements of applicable laws and administrative procedures had been met properly addressed the issues raised by petitioner during the initial sec_6330 hearing and the sec_6330 hearing on remand and and balanced the need for the efficient collection_of_taxes with the concern that the collection action be no more intrusive than necessary consequently we hold that the decision of respondent’s appeals_office to sustain the proposed levy against petitioner is not an abuse_of_discretion accordingly we hold that petitioner is not entitled to an award of litigation costs as the prevailing_party additionally petitioner’s motion to compel settlement will be denied we have considered all of the parties’ contentions to the extent not addressed herein such contentions are without merit or are unnecessary to reach to reflect the foregoing an appropriate order will be issued
